Case 1:20-mc-00349-JSR Document 3 Filed 10/29/20 Page 1of1

COVINGTON James M. Garland

BEIJING BRUSSELS DUBAI FRANKFURT JOHANNESSURG Covington & Burling LLP

LONDON LOS ANGELES NEW YORK PALO ALTO One CityCenter

SAN FRANCISCO SEOUL SHANGHAI WASHINGTON 850 Tenth Street, NW
Washington, DC 20001-4956

T +1202 662 5337
jgarland@cov.com

October 29, 2020

The Honorable Jed S. Rakoff
United States District J udge
Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: Microsoft Corporation’s Appeal of Non-Disclosure Orders,
20-mc-00349-JSR (20-mj-7329, 20-mj-10620)

Dear Judge Rakoff:

Pursuant to the parties’ agreement set forth in the Government's letter to the Court dated
October 15, 2020 (ECF Dkt, #2), Microsoft and the Government write jointly to notify the Court
of the parties’ stipulation of dismissal, without prejudice, of Microsoft's appeals in the above-
captioned matter. See Fed, R. Civ, P. 4ifa)(1).

Respectfully submitted,

Lo} a

(Jap es M. Garland
bunsel to Microso Corporation

  
   
    

ft

/s
Kyle A. Wirshba
Assistant United States Attorney

 

 
